Citation Nr: 0723279	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  01-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (RH) 
under Title 38 United States Code, Section 1922(a).

(The issues of entitlement to an initial rating in excess of 
10 percent for chronic adjustment disorder with post-
traumatic stress disorder (PTSD) prior to September 24, 2002, 
and entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left elbow are the subjects 
of a separate decision.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from October 1970 to June 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO & IC).

In May 2002, the veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.  In October 2002, the Board remanded the case to the 
Philadelphia RO & IC pending adjudication of several 
additional inextricably intertwined service connection claims 
by the Detroit, Michigan, RO.  In March 2006, the Board 
remanded the case again for issuance of a statement of the 
case (SOC) by the Detroit, Michigan RO in recognition of the 
veteran having filed a notice of disagreement (NOD) in 
January 2006 with a January 2005 rating decision that denied 
service connection for several disabilities.  The January 
2006 NOD placed the service connection claims in appellate 
status, and therefore, continued to be inextricably 
intertwined with the insurance matter on appeal.  In a May 
2006 statement, the veteran withdrew his NOD with all the 
denials of service connection of several disabilities in the 
January 2005 rating decision except for a claim of service 
connection for nicotine addiction as secondary to the 
service-connected psychiatric disability.  The Detroit, 
Michigan RO issued an SOC on this issue in February 2007.  
The record does not reflect that the veteran filed a 
substantive appeal thereafter.  The case has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  In an April 1998 rating decision, service connection was 
established for degenerative changes of the left elbow rated 
as 10 percent disabling; the veteran's claim for RH insurance 
was received in June 1998.

2.  The medical evidence shows the veteran has nonservice-
connected disabilities, including hypertension, dyslipidemia, 
diabetes, and renal failure.

3.  At the time of his June 1998 RH insurance application and 
thereafter, the veteran was not in "good health" as defined 
by VA criteria.


CONCLUSION OF LAW

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a) has not been shown.  38 U.S.C.A. 
§ 1922(a) (West 2002); 38 C.F.R. § 8.0 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2006).  The provisions of 
38 U.S.C.A. § 1922 and 38 C.F.R. § 8.0 are determinative of 
this case.  Where the law is dispositive and where there is 
no reasonable possibility that any assistance would aid in 
substantiating a claim on appeal, the VCAA is not for 
application.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  The Board finds the VCAA is not for application in 
the instant claim.

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a) (West 2002).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires that VA establish standards 
of good health to determine if the applicant is, from 
clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  38 
U.S.C.A. § 1922(a) (West 2002).  The term "good health" 
means that the applicant is, from clinical or other evidence, 
free from any condition that would tend to weaken normal 
physical or mental functions, or shorten life.  38 C.F.R. § 
8.0(a) (2006).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA. "Good 
health" is determined by a system of numerical ratings used 
as a means of classifying or grouping applicants according to 
their state of health.  Mortality debits for existing 
impairments are added and credits for favorable features are 
subtracted.  The total of these numerically expressed debits 
and credits is the mortality ratio of the risk.  Applications 
for RH insurance will be acceptable if nonservice-connected 
disabilities do not exceed 300 percent mortality.  See M29-1, 
Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12d(1); 
38 C.F.R. § 8.0(b). An application will be rejected if an 
applicant is totally disabled because of a nonservice-
connected disability.  See M29-1, Part V, Chapter 1, Advanced 
Change 1-77, Paragraph 1.12i.

In the instant case, it is not in dispute that the veteran 
filed a timely written application for RH insurance in June 
1998, based on an April 1998 grant of service connection for 
degenerative changes of the left elbow rated as 10 percent 
disabling.  
The veteran reported that he suffered from a psychiatric 
disorder, a heart disorder, and hypertension, which were 
nonservice-connected disabilities.  The veteran's application 
was denied because he was found not to be in "good health" 
exclusive of his service-connected disabilities.  The 
Philadelphia RO & IC reported that the total debits assigned 
to the veteran for his build, his heart conditions, and his 
acquired psychiatric disorder at the time of the decision 
disapproving his claim in June 1998 were 590, which exceeded 
the allowable number of debits for approval of the insurance.  
Since then, a 100 percent service-connected disability rating 
of 100 percent, effective from September 24, 2002, for 
chronic adjustment disorder with PTSD has been established.  
(By virtue of a separate Board decision, a 100 percent 
disability rating prior to September 24, 2002, for the 
psychiatric disability is to be effectuated by the Detroit, 
Michigan RO.)  As the result of service connection being 
established for the psychiatric disability, the veteran's 
debits for build and nonservice-connected disabilities 
totaled 440, according to the Philadelphia, RO & IC.  

Thereafter, the record reflects that service connection was 
denied for several claimed disabilities (a lung disorder, 
sinusitis, left shoulder condition, neck condition, nicotine 
addiction, and heart disease with hypertension) in a January 
2005 rating decision.  VA treatment records dated from 2000 
to 2005 show that the veteran was followed for high blood 
pressure/hypertension and dyslipidemia.  Records dated in 
November 2004 show that the veteran was recently diagnosed 
with diabetes.  A March 2005 record shows that the examiner 
reported that the veteran had renal failure.  The foregoing 
medical evidence demonstrates that the veteran has more 
health problems in addition to those contemplated in the 
previous calculation of 440 debits, representing at that time 
the total amount of debits for the veteran's build and 
nonservice-connected disabilities.  Thus, the Board finds it 
is clearly established that the veteran's mortality ratio of 
risk is well in excess of 300 prohibiting a finding of "good 
health."  Therefore, his application for RH insurance must 
be rejected due to ineligibility under 38 U.S.C.A. § 1922(a).  

The January 2001 SOC shows that the Philadelphia RO & IC also 
addressed the veteran's desire to appeal the lapse of his 
policy RH [redacted].  The history of the veteran's 
government insurance policies is succinctly set forth in 
correspondence sent to him by the Philadelphia RO & IC in 
July 2000 and in the SOC.  Irrespective of the timeliness of 
any application to reinstate the insurance policy, as 
discussed above, the veteran does not meet the good health 
requirements; therefore, this policy cannot be reinstated.  
38 U.S.C.A. § 1978 (West 2002).  


							(CONTINUED ON NEXT PAGE)



ORDER

Eligibility for RH insurance under 38 U.S.C.A. § 1922(a) is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


